       Case 2:18-cv-01751-JCM-VCF Document 6 Filed 10/01/18 Page 1 of 2



 1   Howard J. Russell, Esq.
     Nevada Bar No. 8879
 2   hrussell@wwhgd.com
     Marisa Rodriguez, Esq.
 3   Nevada Bar No. 13234
     mrodriguez@wwhgd.com
 4   WEINBERG, WHEELER, HUDGINS,
       GUNN & DIAL, LLC
 5   6385 S. Rainbow Blvd., Suite 400
     Las Vegas, Nevada 89118
 6   Telephone:    (702) 938-3838
     Facsimile:    (702) 938-3864
 7
     Attorneys for Defendants
 8   CRST Expedited, Inc. and Edgar Zelaya

 9                               UNITED STATES DISTRICT COURT
10                                       DISTRICT OF NEVADA
11   NANCY RANSOM, an individual,                            Case No.: 2:18-cv-01751-JCM-VCF
12          Plaintiff,
13   v.

14   CRST EXPEDITED, INC., an Iowa corporation                STIPULATION AND [PROPOSED]
     qualified to conduct business in Nevada, EDGAR               ORDER OF DISMISSAL
15   ZELAYA, an individual, and DOES 1 through 10,                WITHOUT PREJUDICE
     and ROE CORPORATIONS I through 10,
16   inclusive,

17          Defendants.

18

19          The parties hereto, by and through their undersigned counsel, hereby stipulate to
20   dismissal of this action, without prejudice.

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///



                                                    Page 1 of 2
      Case 2:18-cv-01751-JCM-VCF Document 6 Filed 10/01/18 Page 2 of 2



 1   All parties are to bear their own costs and fees.

 2

 3   SO STIPULATED:

 4   DATED this 1st day of October, 2018.                   DATED this 1st day of October, 2018.

 5   /s/ Howard J. Russell                                  /s/ Daniel E. Carvalho
     Howard J. Russell, Esq.                                Daniel E. Carvalho, Esq.
 6   Marisa Rodriguez, Esq.                                 ROGERS, MASTRANGELO, CARVALHO &
     WEINBERG, WHEELER, HUDGINS,                            MITCHELL
 7     GUNN & DIAL, LLC                                     300 S. Fourth St., Suite 710
     6385 S. Rainbow Blvd., Suite 400                       Las Vegas, NV 89101
 8   Las Vegas, NV 89118
                                                            Attorney for Plaintiff
 9   Attorneys for Defendants
     CRST Expedited, Inc. and Edgar Zelaya
10

11

12

13                                                 ORDER
14

15
                                                    IT IS SO ORDERED.
16
                                                    ___________________________________
17                                                  UNITED STATES DISTRICT JUDGE
18                                                          October 2, 2018
                                                    DATED: ___________________________
19

20

21

22

23

24

25

26

27



                                                   Page 2 of 2
